Citation Nr: 0627594	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to disability rating in excess of 10 percent 
for bursitis, right shoulder, status post decompression with 
traumatic arthritis. 

2. Entitlement to disability rating in excess of 10 percent 
for bursitis, left hip. 

3. Entitlement to total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to increased 
disability ratings for right shoulder bursitis with traumatic 
arthritis and left hip bursitis.  The RO also denied 
entitlement to TDIU.  The veteran perfected an appeal of that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to increased 
disability ratings for service connected right shoulder 
bursitis with traumatic arthritis and left hip bursitis; as 
his disabilities are worse than previously rated.  In 
addition, he claims that his service connected disabilities 
and additional exceptional factors prevent him from following 
substantially gainful employment.  In support of his claim, 
he submits a December 1997 decision of the Social Security 
Administration (SSA).  The document reveals that the 
veteran's claim for disability benefits was denied; based 
partly on a consultative examination performed on December 
1997.  The records associated with his SSA disability claim 
have not been requested.  See SSA Explanation of 
Determination (December 1997).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issues of 
increased disability ratings for right shoulder bursitis with 
traumatic arthritis, left hip bursitis, and TDIU are REMANDED 
for the following development: 


1.  The RO should contact the Social 
Security Administration and request 
copies of all decisions that relate to 
the veteran's entitlement to disability 
benefits as well as copies of all 
evidentiary records, including all non-VA 
medical records not already associated 
with the file, which were used as the 
bases for the decision. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


